Exhibit 10.7

SECOND AMENDMENT

TO

THE FIFTH THIRD BANCORP MASTER

PROFIT SHARING PLAN

(as amended and restated effective as of September 20, 2010)

Pursuant to the reserved power of amendment contained in Section 12.1 of The
Fifth Third Bancorp Master Profit Sharing Plan (as amended and restated
effective as of September 20, 2010) (the “Plan”), the Plan is hereby amended
effective January 1, 2012 in the following respects:

1. Section 7.1(c)(2) is amended in its entirety and a new Section 7.1(c)(3) is
added, to read as follows:

(2) Procedural. An investment election shall be made in such manner as the
Administrator shall direct. The Administrator shall have the power and authority
in its sole, absolute and uncontrolled discretion to prescribe rules and
procedures applicable to this investment election feature. Without limitation,
this may include rules and procedures which limit the frequency of changes to
elections, prescribe times for making elections, including new elections when a
core investment fund (referred to in (1)(A) above) is eliminated or when the
Administrator determines to implement a re-enrollment, regulate the amount or
increment a Participant may allocate to a particular fund or the self-directed
brokerage account, require or allow an election (or election change) to relate
only to future contributions, specify how an election may apply to the
subaccounts within an Account and provide for the investment of an Account of a
Participant who fails to make an investment election when required to do so, as
more fully described in (3) below.

(3) Default Investment Alternative. The Administrator may designate one or more
default investment alternatives and may prescribe the circumstances in which a
Participant’s Account (or portion thereof) is to be invested in a default
investment alternative. Such circumstances may include, without limitation, when
an original investment election is not correctly and timely made by a
Participant, when a core investment fund (referred to in (1)(A) above) is
eliminated and a new election is not correctly and timely made by a Participant
for any amounts in that fund, or in a re-enrollment in which Participants are
required to make new investment elections, and a Participant does not respond
with a correct and timely investment election.

The Administrator may administer the default investment alternatives in a manner
intended to qualify for the safe harbor of ERISA §404(c)(5). Neither the
Administrator, the Employer, nor the Trustee shall have any fiduciary
responsibility in connection with the failure of a Participant to make an
investment election when required to do so, or the resulting investment of his
Account (or portion thereof) in a default investment alternative.



--------------------------------------------------------------------------------

2. Section 8.6(d) of the Plan is hereby amended in its entirety to read as
follows:

(d) Cash-Out Distributions.

(1) $5,000 and Under Cash-Out. Any other provisions of the Plan to the contrary
notwithstanding, any amount payable to a Participant under the Plan shall be
paid in a single sum, provided that the value of the Participant’s
nonforfeitable benefit under the Plan (including the value of a Participant’s
Rollover Account and other subaccounts specified in an Appendix attributable to
rollover contributions), determined as of the date of distribution, does not
exceed $5,000, and such payment is made before payment otherwise begins. Such
single sum shall be paid as soon as administratively feasible after the amount
otherwise becomes distributable under the Plan.

(2) Default Method of Payment. In the event of such a cash-out under (1) above
(also referred to in Section 9.1(c)), if the Participant does not affirmatively
make an election as to whether to have such distribution paid directly to an
eligible retirement plan specified by the Participant in a direct rollover or to
receive such distribution directly in accordance with Section 9.3, then the
Administrator will pay the distribution as follows:

(A) Roth Accounts. If the portion of the distribution attributable to the Roth
401(k) Account and the Roth Rollover Account in the aggregate exceeds $1,000,
then the Administrator will pay such portion of the distribution in a direct
rollover to an individual retirement plan designated by the Administrator. If
the portion of the distribution attributable to the Roth 401(k) Account and the
Roth Rollover Account in the aggregate is $1,000 or less, then the Administrator
will pay such portion of the distribution directly to the Participant.

(B) Non-Roth Accounts. If the portion of the distribution attributable to the
non-Roth subaccounts (that is, all subaccounts other than the Roth 401(k)
Account and the Roth Rollover Account) in the aggregate exceeds $1,000, then the
Administrator will pay such portion of the distribution in a direct rollover to
an individual retirement plan designated by the Administrator. If the portion of
the distribution attributable to the non-Roth subaccounts in the aggregate is
$1,000 or less, then the Administrator will pay such portion of the distribution
directly to the Participant.

IN WITNESS WHEREOF, Fifth Third Bank has caused this Amendment to be adopted as
of this      day of             , 2012.

 

FIFTH THIRD BANK BY:    